UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7785



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC LEONARD GADSEN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-00-917; CA-03-1757)


Submitted:   April 14, 2004                    Decided:   May 7, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Leonard Gadsen, Appellant Pro Se. Dean Arthur Eichelberger,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric Leonard Gadsen seeks to appeal the district court’s

orders denying relief on his motion pursuant to 28 U.S.C. § 2255

(2000), and denying his motion for reconsideration under Federal

Rule of Civil Procedure 60(b).       We have independently reviewed the

record and conclude that Gadsen has not made a substantial showing

of   the   denial   of   a   constitutional   right.   See   Miller-El   v.

Cockrell, 537 U.S. 322, 336 (2003).             Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                DISMISSED




                                    - 2 -